DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 07/05/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections of claims 37 and 51 have been withdrawn; and (2) the double patenting rejection over Application No. 17/455,327 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				37-40, 44-54, 58-64
Withdrawn claims: 				None
Previously cancelled claims: 		1-36, 41-43, 55-57
Newly cancelled claims:			None
Amended claims: 				37, 51
New claims: 					None
Claims currently under consideration:	37-40, 44-54, 58-64
Currently rejected claims:			37-40, 44-54, 58-64
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 37-39, 46, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purkayastha (US 2017/0339994) as evidenced by Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice; previously cited).
Regarding claim 37, Purkayastha teaches a composition (corresponding to baked goods [0024] such as muffins [0060]) produced with a starting mixture comprising (a) a Stevia extract [0024]; and (b) an amine donor (corresponding to all-purpose flour, whole wheat flour, milk, and/or whole eggs in Table 14 in [0060]); wherein the Stevia extract comprises α-terpineol (Table 2b in [0015]).  Since Purkayastha teaches that the composition is a baked good such as a muffin [0060] which is prepared by baking at temperatures at which Maillard reactions occur as evidenced by Seasoned Advice (page 1, bullet points 1-6), Purkayastha teaches that the composition comprises a Maillard reaction product (MRP) wherein (a) and (b) undergo a Maillard reaction.  Purkayastha also teaches that the composition has an improved flavor and taste perception (Abstract) in terms of bitterness and aftertaste (Figs. 1-8); therefore, the composition containing the MRP improves a taste of the composition as claimed. 
Regarding claim 38, Purkayastha teaches the invention as described above in claim 37, including the starting mixture further comprises sugar [0020], [0060].
Regarding claim 39, Purkayastha teaches the invention as described above in claim 37, including the Stevia extract comprises α-terpineol (Table 2b in [0015]).
Regarding claim 46, Purkayastha teaches an orally consumable product comprising the composition of claim 37 (corresponding to baked goods [0024] such as muffins [0060]).
Regarding claim 49, Purkayastha teaches a method of improving flavor or sweetness (Abstract) of an orally consumable product (corresponding to baked goods [0024] such as muffins [0060]), comprising adding the composition of claim 37 to the orally consumable product [0060].

Claim Rejections - 35 USC § 103
Claims 37, 40, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (WO 2016/157868; English translation relied on for citations) in view of Marković (Marković et al., “Chemical composition of leaf extracts of Stevia rebaudiana Bertoni grown experimentally in Vojvodina”, 2008, Journal of the Serbian Chemical Society, vol. 73(3), pages 283-297; previously cited).
Regarding claim 37, Uemura teaches a composition (corresponding to sweetener composition) comprising an MRP, wherein the MRP is produced with a starting mixture comprising: (a) a Stevia extract; and (b) an amine donor (corresponding to collagen), wherein (a) and (b) undergo a Maillard reaction (page 10, paragraph 8).  Uemura also teaches that the MRP composition improves the bitterness of the composition (page 5, paragraph 1).  Uemura teaches that the Stevia extract is not particularly limited as long as it is available as a food additive (page 4, paragraph 4).  It does not teach that the extract comprises at least one of the listed substances.
However, Marković teaches that the chemical composition of Stevia extracts are dependent on the applied conditions of plant cultivation ( page 284, paragraph 2).  It also teaches that constituents of Stevia extracts include hexanal, furfural, benzaldehyde, 6-methyl-5-hepten-2-one, limonene, α-terpineol, safranal, and decanal (page 289, Table II).
It would have been obvious for a person of ordinary skill in the art included hexanal, furfural, benzaldehyde, 6-methyl-5-hepten-2-one, limonene, α-terpineol, safranal, and/or decanal in the Stevia extract of Uemura.  Since Uemura teaches that the extract is not limited, but does not teach the composition of a particular extract, a skilled practitioner would have been motivated to consult an additional reference such as Marković in order to determine other components potentially found in Stevia extract.  Therefore, the claim is rendered obvious. 
Regarding claim 40, Marković teaches that the Stevia extract comprises hexanal, benzaldehyde, limonene, and safranal (page 289, Table II).
Regarding claim 48, Uemura teaches the invention as described above in claim 46, including that the MRP composition comprising the Stevia extract is used as a sugar substitute (page 10, paragraph 3) and Marković teaches that Stevia is used as a sweetener in food and beverage industries (page 284, paragraphs 2-3) which are known for containing sugars.  Therefore, the prior art teaches that the orally consumable product is a beverage.

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (WO 2016/157868; English translation relied on for citations) in view of Marković (Marković et al., “Chemical composition of leaf extracts of Stevia rebaudiana Bertoni grown experimentally in Vojvodina”, 2008, Journal of the Serbian Chemical Society, vol. 73(3), pages 283-297; previously cited) as applied to claim 37 above, and further in view of Karaköse (Karaköse, H., “Phytochemical Characterization of Stevia rebaudiana”, 2012, Jacobs University; previously cited).
Regarding claim 44, Uemura teaches the invention as described above in claim 37, including the Stevia extract is not particularly limited and exemplifies an extract containing a minimum of 80% steviol glycoside (page 4, paragraph 4), which implies that the extract comprises other components in an amount of up to 20%, which falls within the claimed concentration.  It does not teach that the extract comprises at least one of the listed components. 
However, Karaköse teaches that Stevia is a source of polyphenols such as quercetin-pentoside, kaempferol-xylosyl-glucoside, quercetin-diglucoside-rhamnoside, and quercetin-dirhamnoside (Table 4 on page 48).
It would have been obvious for a person of ordinary skill to have included quercetin-pentoside, kaempferol-xylosyl-glucoside, quercetin-diglucoside-rhamnoside, and/or quercetin-dirhamnoside in the Stevia extract of Uemura.  Since Uemura exemplifies a Stevia extract wherein up to 20% of the extract contains unidentified components, a skilled practitioner would be motivated to consult an additional reference such as Karaköse in order to determine other expected components in an extract.  Therefore, the claim is rendered obvious.
Regarding claim 45, Uemura teaches the invention as described above in claim 37, including the Stevia extract is not particularly limited and exemplifies an extract containing a minimum of 80% steviol glycoside (page 4, paragraph 4).  It also teaches that the Stevia extract is bitter and astringent (page 4, paragraph 3).  It does not teach that the Stevia extract is extracted from a raw material that comprises Stevia plant flower.
However, Karaköse teaches that polyphenols are widespread in Stevia plant parts, including the flowers, and that they contribute to the bitterness and astringency of food products (page 16, paragraph 2).
It would have been obvious for a person or ordinary skill in the art to obtain the Stevia extract of Uemura from a raw material comprising Stevia plant flower as taught by Karaköse.  Since Uemura teaches that the Stevia extract is bitter and astringent, but does not disclose a source of the extract, a skilled practitioner would be motivated to consult an additional reference such as Karaköse in order to determine a source of the bitter and astringent compounds found in the Stevia extract.  Therefore, the claim is rendered obvious.

Claims 47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (WO 2016/157868; English translation relied on for citations) in view of Heidebach (US 2017/0311633) and Marković (Marković et al., “Chemical composition of leaf extracts of Stevia rebaudiana Bertoni grown experimentally in Vojvodina”, 2008, Journal of the Serbian Chemical Society, vol. 73(3), pages 283-297; previously cited) as applied to claims 46 and 49 above, and further in view of Masibay (Masibay, K.Y., “What Every Baker Needs to Know About Sugar”, 2017, Fine Cooking, https://web.archive.org/web/20171111013935/https://www.finecooking.com/article/what-every-baker-needs-to-know-about-sugar).
Regarding claim 47, Uemura teaches the invention as described above in claim 46, including the MRP composition is a substitute for sugar in bakery confections such as macarons (page 17, paragraph 4).  It does not teach that the composition is present in an amount of 1-100,000 ppm.
However, Masibay teaches that sugar performs many essential functions in baked goods such as stabilizing meringues (page 1, paragraph 4), affecting texture (page 1, paragraphs 7-8), leavening batters (page 1, paragraph 12), deepening color and flavor (page 2, paragraph 1), and adding crunch (page 2, paragraph 2).
As stabilization, texture, leavening, color, flavor, and crunch of baked goods are variables that can be modified, among others, by adjusting the sugar content of the baked good, sugar content would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the sugar content cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the sugar content in the baked goods of Uemura to obtain the desired balance between stabilization, texture, leavening, color, flavor, and crunch as taught by Masibay (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Since the combination of prior art teaches that the MRP composition is a replacement for sugar in baked goods, the MRP composition concentration in the baked good is considered to be a results-effective variable for the same reasons that sugar concentration is a results-effective variable.  Therefore, the claimed MRP composition concentration is rendered obvious.
Regarding claim 50, Uemura teaches the invention as described above in claim 49, including the MRP composition is a substitute for sugar in bakery confections such as macarons (page 17, paragraph 4).  It does not teach that the composition is added to an orally consumable product in an amount of 1-100,000 ppm.
However, Masibay teaches that sugar performs many essential functions in baked goods such as stabilizing meringues (page 1, paragraph 4), affecting texture (page 1, paragraphs 7-8), leavening batters (page 1, paragraph 12), deepening color and flavor (page 2, paragraph 1), and adding crunch (page 2, paragraph 2).
As stabilization, texture, leavening, color, flavor, and crunch of baked goods are variables that can be modified, among others, by adjusting the sugar content of the baked good, sugar content would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the sugar content cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the sugar content in the baked goods of Uemura to obtain the desired balance between stabilization, texture, leavening, color, flavor, and crunch as taught by Masibay (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Since the combination of prior art teaches that the MRP composition is a replacement for sugar in baked goods, the MRP composition concentration in the baked good is considered to be a results-effective variable for the same reasons that sugar concentration is a results-effective variable.  Therefore, the claimed MRP composition concentration is rendered obvious.

Claims 51-54, 60, 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (WO 2016/157868; English translation relied on for citations) in view of Heidebach (US 2017/0311633) and Marković (Marković et al., “Chemical composition of leaf extracts of Stevia rebaudiana Bertoni grown experimentally in Vojvodina”, 2008, Journal of the Serbian Chemical Society, vol. 73(3), pages 283-297; previously cited).
Regarding claim 51, Uemura teaches a composition (corresponding to sweetener composition) comprising an MRP, wherein the MRP is produced with a starting mixture comprising: (a) a glycosylated Stevia extract; and (b) an amine donor (corresponding to collagen), wherein (a) and (b) undergo a Maillard reaction (page 4, paragraph 4; page 10, paragraph 8).  Uemura also teaches that the MRP composition improves the bitterness of the composition (page 5, paragraph 1).  Uemura teaches that the Stevia extract is transglucosylated and that the type of extract is not particularly limited as long as it is available as a food additive (page 4, paragraph 4).  It does not teach that the composition further comprises one or more unreacted steviol glycosides or that the extract comprises at least one of the listed substances.
However, Heidebach teaches that newly formed glucosylated steviol glycosides used for sweeteners [0010] can exhibit different properties in terms of sweetness intensity and taste quality that can be an improvement or deterioration as compared to the original molecule [0006].  Marković teaches that the chemical composition of Stevia extracts are dependent on the applied conditions of plant cultivation ( page 284, paragraph 2).  It also teaches that constituents of Stevia extracts include hexanal, furfural, benzaldehyde, 6-methyl-5-hepten-2-one, limonene, α-terpineol, safranal, and decanal (page 289, Table II).
It would have been obvious for a person of ordinary skill in the art to have modified the Stevia extract of Uemura to contain one or more unreacted steviol glycosides.  Since transglucosylation causes changes in sweetness and taste properties that can be an improvement or deterioration as compared to the original molecule as taught by Heidebach, a skilled practitioner would have been motivated to include unreacted steviol glycosides in the extract if the transglycosylation would have resulted in a deterioration of sweetness or taste.  Therefore, the inclusion of unreacted steviol glycosides is rendered obvious.
It would have been obvious for a person of ordinary skill in the art to have included hexanal, furfural, benzaldehyde, 6-methyl-5-hepten-2-one, limonene, α-terpineol, safranal, and/or decanal in the Stevia extract of Uemura.  Since Uemura teaches that the extract is not limited, but does not teach the composition of a particular extract, a skilled practitioner would have been motivated to consult an additional reference such as Marković in order to determine other components potentially found in Stevia extract.  Therefore, the claim is rendered obvious.
Regarding claim 52, Uemura teaches the invention as described above in claim 51, including the starting mixture further comprises sugar (page 11, paragraph 3).
Regarding claim 53, Marković teaches that the Stevia extract comprises hexanal, 6-methyl-5-hepten-2-one, limonene, and α-terpineol (page 289, Table II).
Regarding claim 54, Marković teaches that the Stevia extract comprises hexanal, benzaldehyde, limonene, and safranal (page 289, Table II).
Regarding claim 60, Uemura teaches an orally consumable product (corresponding to baked goods on page 8, paragraph 2 and macaroons on page 17, paragraph 4) comprising the composition of claim 51.
Regarding claim 62, Uemura teaches the invention as described above in claim 60, including that the MRP composition comprising the Stevia extract is used as a sugar substitute (page 10, paragraph 3) and Marković teaches that Stevia is used as a sweetener in food and beverage industries (page 284, paragraphs 2-3) which are known for containing sugars.  Therefore, the prior art teaches that the orally consumable product is a beverage.
Regarding claim 63, Uemura teaches a method of improving flavor or sweetness (corresponding to improving the bitterness of the composition) (page 5, paragraph 1) comprising adding an effective amount of the composition of claim 51 to the consumable product (corresponding to adding the composition to baked goods on page 8, paragraph 2 and macaroons on page 17, paragraph 4).

Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (WO 2016/157868; English translation relied on for citations) in view of Heidebach (US 2017/0311633) and Marković (Marković et al., “Chemical composition of leaf extracts of Stevia rebaudiana Bertoni grown experimentally in Vojvodina”, 2008, Journal of the Serbian Chemical Society, vol. 73(3), pages 283-297; previously cited) as applied to claim 51 above, and further in view of Karaköse (Karaköse, H., “Phytochemical Characterization of Stevia rebaudiana”, 2012, Jacobs University; previously cited).
Regarding claim 58, Uemura teaches the invention as described above in claim 51, including the Stevia extract is not particularly limited and exemplifies an extract containing a minimum of 80% steviol glycoside (page 4, paragraph 4), which implies that the extract comprises other components in an amount of up to 20%, which falls within the claimed concentration.  It does not teach that the extract comprises at least one of the listed components. 
However, Karaköse teaches that Stevia is a source of polyphenols such as quercetin-pentoside, kaempferol-xylosyl-glucoside, quercetin-diglucoside-rhamnoside, and quercetin-dirhamnoside (Table 4 on page 48).
It would have been obvious for a person of ordinary skill to have included quercetin-pentoside, kaempferol-xylosyl-glucoside, quercetin-diglucoside-rhamnoside, and/or quercetin-dirhamnoside in the Stevia extract of Uemura.  Since Uemura exemplifies a Stevia extract wherein up to 20% of the extract contains unidentified components, a skilled practitioner would be motivated to consult an additional reference such as Karaköse in order to determine other expected components in an extract.  Therefore, the claim is rendered obvious.
Regarding claim 59, Uemura teaches the invention as described above in claim 51, including the Stevia extract is not particularly limited and exemplifies an extract containing a minimum of 80% steviol glycoside (page 4, paragraph 4).  It also teaches that the Stevia extract is bitter and astringent (page 4, paragraph 3).  It does not teach that the Stevia extract is extracted from a raw material that comprises Stevia plant flower.
However, Karaköse teaches that polyphenols are widespread in Stevia plant parts, including the flowers, and that they contribute to the bitterness and astringency of food products (page 16, paragraph 2).
It would have been obvious for a person or ordinary skill in the art to obtain the Stevia extract of Uemura from a raw material comprising Stevia plant flower as taught by Karaköse.  Since Uemura teaches that the Stevia extract is bitter and astringent, but does not disclose a source of the extract, a skilled practitioner would be motivated to consult an additional reference such as Karaköse in order to determine a source of the bitter and astringent compounds found in the Stevia extract.  Therefore, the claim is rendered obvious.

Claims 61 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (WO 2016/157868; English translation relied on for citations) in view of Heidebach (US 2017/0311633) and Marković (Marković et al., “Chemical composition of leaf extracts of Stevia rebaudiana Bertoni grown experimentally in Vojvodina”, 2008, Journal of the Serbian Chemical Society, vol. 73(3), pages 283-297; previously cited) as applied to claims 60 and 63 above, and further in view of Masibay (Masibay, K.Y., “What Every Baker Needs to Know About Sugar”, 2017, Fine Cooking, https://web.archive.org/web/20171111013935/https://www.finecooking.com/article/what-every-baker-needs-to-know-about-sugar).
Regarding claim 61, Uemura teaches the invention as described above in claim 60, including the MRP composition is a substitute for sugar in bakery confections such as macarons (page 17, paragraph 4).  It does not teach that the composition is present in an amount of 1-100,000 ppm.
However, Masibay teaches that sugar performs many essential functions in baked goods such as stabilizing meringues (page 1, paragraph 4), affecting texture (page 1, paragraphs 7-8), leavening batters (page 1, paragraph 12), deepening color and flavor (page 2, paragraph 1), and adding crunch (page 2, paragraph 2).
As stabilization, texture, leavening, color, flavor, and crunch of baked goods are variables that can be modified, among others, by adjusting the sugar content of the baked good, sugar content would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the sugar content cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the sugar content in the baked goods of Uemura to obtain the desired balance between stabilization, texture, leavening, color, flavor, and crunch as taught by Masibay (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Since the combination of prior art teaches that the MRP composition is a replacement for sugar in baked goods, the MRP composition concentration in the baked good is considered to be a results-effective variable for the same reasons that sugar concentration is a results-effective variable.  Therefore, the claimed MRP composition concentration is rendered obvious.
Regarding claim 64, Uemura teaches the invention as described above in claim 63, including the MRP composition is a substitute for sugar in bakery confections such as macarons (page 17, paragraph 4).  It does not teach that the composition is added to an orally consumable product in an amount of 1-100,000 ppm.
However, Masibay teaches that sugar performs many essential functions in baked goods such as stabilizing meringues (page 1, paragraph 4), affecting texture (page 1, paragraphs 7-8), leavening batters (page 1, paragraph 12), deepening color and flavor (page 2, paragraph 1), and adding crunch (page 2, paragraph 2).
As stabilization, texture, leavening, color, flavor, and crunch of baked goods are variables that can be modified, among others, by adjusting the sugar content of the baked good, sugar content would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the sugar content cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the sugar content in the baked goods of Uemura to obtain the desired balance between stabilization, texture, leavening, color, flavor, and crunch as taught by Masibay (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Since the combination of prior art teaches that the MRP composition is a replacement for sugar in baked goods, the MRP composition concentration in the baked good is considered to be a results-effective variable for the same reasons that sugar concentration is a results-effective variable.  Therefore, the claimed MRP composition concentration is rendered obvious.

Double Patenting
Claims 37, 39, 40, 44, 46, 48, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11, 19, and 20 of U.S. Patent No. 11,154,079 (corresponding to Application No. 16/402,728). Although the claims at issue are not identical, they are not patentably distinct from each other because: patented claims 1 and 10 require features of instant claims 37, 39, 40, and 44; patented claims 2 and 11 require features of instant claims 38; patented claim 19 requires features of instant claim 49; and patented claim 20 requires features of instant claims 46 and 48.

Claims 37, 39, 40, 44, 46, 48, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of U.S. Patent No. 11,425,923 (corresponding to Application No. 16/402,360). Although the claims at issue are not identical, they are not patentably distinct from each other because: patented claim 1 requires features of instant claims 37, 39, 40, and 44; patented claim 5 requires features of instant claim 49; and patented claim 6 requires features of instant claims 46 and 48.

Claims 37, 46, 51 and 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 34, and 41 of co-pending Application No. 17/301,485 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claims 27, 34, and 41 require features of instant claims 37, 46, 51, and 60.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37, 38, 51, and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 31, and 32 of co-pending Application No. 17/455,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claims 21, 22, 31, and 32 require features of instant claims 37, 38, 51, and 52.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37, 38, 51, and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 31, and 36 of co-pending Application No. 17/454,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claims 21, 27, 31, and 36 require features of instant claims 37, 38, 51, and 52.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections - 35 U.S.C. §112(b) of claims 37 and 51: Applicant amended the claims to fully address the rejections; therefore, the rejections are withdrawn.
Claim Rejections – 35 U.S.C. §103 of claims 37-40, 46-54, and 60-64 over Oglesby and Marković as evidenced by Seasoned Advice; claims 44, 45, 58, and 59 over Oglesby, Marković, and Karaköse: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claims 37 and 51 to recite that the MRP product in the composition improves a taste of the composition in terms of bitterness, sweetness onset, aftertaste, and/or sweetness linger.  Applicant argued that Oglesby discloses sweetener compositions and methods for reducing oral cavity and tongue coating adherences, including compositions comprising high potency sweeteners in an emulsified mixture.  Applicant stated that Oglesby does not mention Maillard reaction products; a composition comprising an amount of Maillard reaction products effective to improve bitterness, sweetness onset, aftertaste, and/or sweetness linger of a composition; or a method comprising the addition of an amount of Maillard reaction products effective to improve bitterness, sweetness onset, aftertaste, and/or sweetness linger of a composition.  Applicant stated that Seasoned Advice, Marković, and Karaköse fail to cure the deficiencies of Oglesby as Seasoned Advice generally discloses the Maillard reaction (Applicant’s Remarks, page 10, paragraph 6 – page 15, paragraph 1).
However, in the new grounds of rejection, Oglesby no longer serves as a prior art reference.  The features of claim 37 are fully taught by Purkayastha or the combination of Uemura and Marković while the features of claim 51 are fully taught by the combination of Uemura, Marković, and Heidebach.  As described in the rejections above, Purkayastha teaches that the composition has an improved flavor and taste perception (Abstract) in terms of bitterness and aftertaste (Figs. 1-8) and Uemura teaches that the MRP composition improves the bitterness of the composition (page 5, paragraph 1) as claimed.  Therefore, Applicant’s arguments regarding Oglesby are moot and the rejection of the claims stand as written herein.

Double Patenting Rejections: Applicant will address the rejections at such time as the present claims are deemed allowable (Applicant’s Remarks, page 16, paragraphs 1-7).
Therefore, the double patenting rejections of the claims are maintained with the exception of co-pending Application No. 17/455,327.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791